Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5 of applicant arguments/remarks, filed 07/07/2022, with respect to the previous 112(a) rejections have been fully considered and are persuasive.  The previous 112(a) rejections has been withdrawn. 

Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 07/07/2022, with respect to the previous 112(b) rejections have been fully considered and are persuasive.  The previous 112(b) rejections has been withdrawn. 

Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 07/07/2022, with respect to the previous prior art rejections have been fully considered and are persuasive.  The previous prior art rejections has been withdrawn. 

Allowable Subject Matter

Claims 12-16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12, the closest prior art is considered previously cited prior art Speier (US 6566874) and Prammer (US 6531868). However, both prior art are silent in teaching, using an RF antenna of the motional sensor, applying an RF pulse sequence to a plurality of excitation volumes in a region of interest including the wellbore, wherein applying the pulse sequence comprises applying a plurality of imaging sequences, each of the plurality of imaging sequences comprising an excitation RF pulse and a plurality of refocusing RF pulses, and applying a forced recovery pulse between each of the plurality of imaging sequences to provide a recovery in equilibrium nuclear magnetization; applying an auxiliary refocusing pulse subsequent to the forced recovery pulse, the auxiliary refocusing pulse being operable to remove measurement artifacts from the measured NMR data. For at least these reasons, claim 12 overcomes the most relevant prior art. Claims 13-16 and 19 are considered allowable for depending on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896